DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of claims 08/19/2021 in the reply filed on 17-35 and 51-58 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 17, 25, and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10121553 B2 in view of Peng, US 20160086970 A1.

Claims 17, 25, and 51 recite substantially the same limitations as claim 1 of US 10121553 B2 except for a first, second, and third sublayer, and electrically floating.

Peng discloses a first, second, and third sublayer (see Peng Fig 8a Refs Bit Line, Conduction Channel, and Source Line), and electrically floating (see Peng Para [0025]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory structure, as disclosed by US 10121553 B2, may incorporate first, second, and third sublayers which may be electrically floating, as disclosed by Peng. The inventions are well known variants of three dimensional NOR structures and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Peng’s attempt to boost writing speed (see Peng Para [0025]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 17, 20, 21, 23-25, 29, 30, 32-35, 51, 54, 55, 57, and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng, US 20160086970 A1, in view of Or-Bach, US 20170053906 A1.

As to claim 17, Peng discloses a memory circuit (see Peng Para [0004]), comprising: 
a semiconductor substrate (see Peng Fig 8a Ref Substrate) having a substantially planar surface (see Peng Fig 8a Ref Substrate); a dielectric layer (see Peng Fig 8a Ref Buffer layer (Oxide)) formed over the planar surface of the semiconductor substrate; a semiconductor structure (see Peng Fig 9b) formed over the dielectric layer, comprising
a first semiconductor sublayer (see Peng Fig 8a Ref Conduction Channel) of a first conductivity type (see Peng Fig 8a Refs Bit Line, Conduction Channel, and Source Line) provided between a second and a third semiconductor sublayers (see Peng Fig 8a Refs Bit Line and Source Line) each of a second conductivity type (see Peng Fig 8a Refs Bit Line and Source Line), the first, the second and third semiconductor sublayers 
the first, second and third semiconductor sublayers providing, respectively, channel, source and drain regions (see Peng Fig 8a Refs Conduction Channel, Bit Line, and Source Line) of a thin-film storage transistor (see Peng Paras [0011] and [0012]), wherein 
the conductor provides a gate electrode (see Peng Fig 9a Ref Word Line (Gate)) to the thin-film storage transistor, and wherein 
one of the second and third semiconductor sublayers is electrically isolated (see Peng Fig 8a Ref Insulation Layer; With regards to an electrically isolated region, region has been interpreted broadly and only the Source Line existing above the Insulating Layer is considered to be in the region. Since the considered region is not connected to directly to the substrate, the region is isolated from the substrate.), except when the channel region is rendered conducting (see Peng Para [0025]).

Peng does not appear to disclose the semiconductor substrate has circuitry formed therein or on the planar surface, and relative to the circuitry formed in the semiconductor substrate.

Or-Bach discloses relative to the circuitry (see Or-Bach Fig 19A Ref 1901 and Figs 18a-d; The circuitry disclosed in reference character 1901 must have some circuity formed in the substrate, either as doped regions from CMOS transistors, or buried conducting lines, such as the ones disclosed in figure 22B, reference character WL1_R.) formed in the semiconductor substrate (see Peng Fig 8a Ref Substrate).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory structure, as disclosed by Peng, may include circuity in the substrate, as disclosed by Or-Bach. The inventions are well known variants of three dimensional NOR structures and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Or-Bach’s attempt to reduce power consumption (see Or-Bach Para [0130]).

As to claim 20, Peng and Or-Bach disclose the memory circuit of claim 17, further comprising 
interconnect conductors embedded in the dielectric layer to interconnect the thin-film storage transistor and the circuitry at the planar surface of the semiconductor substrate (see Or-Bach Fig 19A Ref 1901, Figs 18a-d, and Fig 22B).

As to claim 21, Peng and Or-Bach disclose the memory circuit of claim 20, further comprising buried contacts formed in the dielectric layer to electrically connect the other 

As to claim 23, Peng and Or-Bach disclose the memory circuit of claim 17, wherein 
the charge-storage layer comprises a tunnel dielectric film and one or more layers of charge-trapping material each selected from silicon nitride, silicon-rich silicon nitride, silicon oxide, nanocrystals, nanodots embedded in a thin dielectric film, or isolated floating gates, wherein each layer of charge-trapping material is being provided between blocking dielectric films each selected from a silicon dioxide film, an ONO layer, a high dielectric constant film of materials including aluminum oxide, hafnium oxide or some combination thereof (see Peng Para [0028]).

As to claim 24, Peng and Or-Bach disclose the memory circuit of claim 23, wherein 
the tunnel dielectric layer comprises one or more of a silicon dioxide layer, a silicon oxide-silicon nitride-silicon oxide ("ONO") triple layer, a bandgap engineered dielectric and a silicon nitride layer (see Peng Para [0028]).

As to claim 25, Peng discloses a memory circuit (see Peng Para [0004]), comprising: 
a semiconductor substrate (see Peng Fig 8a Ref Substrate) having a substantially planar surface (see Peng Fig 8a Ref Substrate); a dielectric layer (see Peng Fig 8a Ref Buffer layer (Oxide)) formed over the planar surface of the semiconductor substrate; a semiconductor structure (see Peng Fig 9b) formed over the dielectric layer, comprising

the first, second and third semiconductor sublayers providing, respectively, channel, source and drain regions (see Peng Fig 8a Refs Conduction Channel, Bit Line, and Source Line) of a thin-film storage transistor (see Peng Paras [0011] and [0012]), wherein 
the conductor provides a gate electrode (see Peng Fig 9a Ref Word Line (Gate)) to the thin-film storage transistor, and wherein 
one of the second and third semiconductor sublayers is electrically floating (see Peng Para [0025]), except when the channel region is rendered conducting (see Peng Para [0025]).



Or-Bach discloses relative to the circuitry (see Or-Bach Fig 19A Ref 1901 and Figs 18a-d; The circuitry disclosed in reference character 1901 must have some circuity formed in the substrate, either as doped regions from CMOS transistors, or buried conducting lines, such as the ones disclosed in figure 22B, reference character WL1_R.) formed in the semiconductor substrate (see Peng Fig 8a Ref Substrate).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory structure, as disclosed by Peng, may include circuity in the substrate, as disclosed by Or-Bach. The inventions are well known variants of three dimensional NOR structures and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Or-Bach’s attempt to reduce power consumption (see Or-Bach Para [0130]).

As to claim 29, Peng and Or-Bach disclose memory circuit of claim 25.
Claim 29 recites substantially the same limitations as claim 20. 
All the limitations of claim 29 have already been disclosed by Peng and Or-Bach in claim 20 above.

As to claim 30, Peng and Or-Bach disclose memory circuit of claim 29.
Claim 30 recites substantially the same limitations as claim 21. 
All the limitations of claim 30 have already been disclosed by Peng and Or-Bach in claim 21 above.

As to claim 32, Peng and Or-Bach disclose the memory circuit of claim 25.
Claim 32 recites substantially the same limitations as claim 23. 
All the limitations of claim 32 have already been disclosed by Peng and Or-Bach in claim 23 above.

As to claim 33, Peng and Or-Bach disclose the memory circuit of claim 32.
Claim 33 recites substantially the same limitations as claim 24. 
All the limitations of claim 33 have already been disclosed by Peng and Or-Bach in claim 24 above.

As to claim 34, Peng and Or-Bach disclose the memory circuit of claim 25, wherein 
the charge storage material comprises a tunnel dielectric film (see Peng Para [0028]).

As to claim 35, Peng and Or-Bach disclose the memory circuit of claim 34, wherein 
the tunnel dielectric layer comprises one or more of: a silicon dioxide layer, a silicon oxide-silicon nitride-silicon oxide ("ONO") triple layer, a bandgap engineered dielectric and a silicon nitride layer (see Peng Para [0028]).

As to claim 51, Peng discloses a memory circuit (see Peng Para [0004]), comprising: 
a semiconductor substrate (see Peng Fig 8a Ref Substrate) having a substantially planar surface (see Peng Fig 8a Ref Substrate); a dielectric layer (see Peng Fig 8a Ref Buffer layer (Oxide)) formed over the planar surface of the semiconductor substrate; a semiconductor structure (see Peng Fig 9b) formed over the dielectric layer, comprising
a first semiconductor sublayer (see Peng Fig 8a Ref Conduction Channel) of a first conductivity type (see Peng Fig 8a Refs Bit Line, Conduction Channel, and Source Line) provided between a second and a third semiconductor sublayers (see Peng Fig 8a Refs Bit Line and Source Line) each of a second conductivity type (see Peng Fig 8a Refs Bit Line and Source Line), the first, the second and third semiconductor sublayers providing the semiconductor structure a sidewall (see Peng Fig 8a Ref Channel Stack); a conductor (see Peng Fig 9b Ref Word Line) substantially outside (see Peng Fig 9b Ref Word Line) the semiconductor structure substantially aligned with a portion of the second semiconductor sublayer (see Peng Fig 8a Ref Channel Stack); and a charge-storage layer (see Peng Fig 8a Ref Charge Trap Structure) provided over the sidewall of the semiconductor structure between the conductor and the aligned portion of the semiconductor sublayer, wherein 
the first, second and third semiconductor sublayers providing, respectively, channel, source and drain regions (see Peng Fig 8a Refs Conduction Channel, Bit Line, and Source Line) of a thin-film storage transistor (see Peng Paras [0011] and [0012]), wherein 
the conductor provides a gate electrode (see Peng Fig 9a Ref Word Line (Gate)) to the thin-film storage transistor, and wherein 
With regards to an electrically isolated region, region has been interpreted broadly and only the Source Line existing above the Insulating Layer is considered to be in the region. Since the considered region is not connected to directly to the substrate, the region is isolated from the substrate.), except when the channel region is rendered conducting (see Peng Para [0025]).

Peng does not appear to disclose the semiconductor substrate has circuitry formed therein or on the planar surface, and relative to the circuitry formed in the semiconductor substrate.

Or-Bach discloses relative to the circuitry (see Or-Bach Fig 19A Ref 1901 and Figs 18a-d; The circuitry disclosed in reference character 1901 must have some circuity formed in the substrate, either as doped regions from CMOS transistors, or buried conducting lines, such as the ones disclosed in figure 22B, reference character WL1_R.) formed in the semiconductor substrate (see Peng Fig 8a Ref Substrate).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory structure, as disclosed by Peng, may include circuity in the substrate, as disclosed by Or-Bach. The inventions are well known variants of three dimensional NOR structures and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Or-Bach’s attempt to reduce power consumption (see Or-Bach Para [0130]).

As to claim 54, Peng and Or-Bach disclose memory circuit of claim 51.
Claim 54 recites substantially the same limitations as claim 20. 
All the limitations of claim 54 have already been disclosed by Peng and Or-Bach in claim 20 above.

As to claim 55, Peng and Or-Bach disclose memory circuit of claim 54.
Claim 55 recites substantially the same limitations as claim 21. 
All the limitations of claim 55 have already been disclosed by Peng and Or-Bach in claim 21 above.

As to claim 57, Peng and Or-Bach disclose the memory circuit of claim 51.
Claim 57 recites substantially the same limitations as claim 23. 
All the limitations of claim 57 have already been disclosed by Peng and Or-Bach in claim 23 above.

As to claim 58, Peng and Or-Bach disclose the memory circuit of claim 57.
Claim 58 recites substantially the same limitations as claim 24. 
All the limitations of claim 58 have already been disclosed by Peng and Or-Bach in claim 24 above.

Allowable Subject Matter
Claim(s) 18, 19, 22, 26-28, 31, 52, 53, and 16  is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claims 18, 27, and 52):
a separation between the second and third semiconductor sublayers has a thickness substantially defined by a sacrificial material, and wherein 
the first semiconductor sublayer is provided after at least a portion of the sacrificial material is removed from between the second and third semiconductor sublayers.

The prior art does not appear to disclose (as recited in claims 22, 31, and 56):
a dopant diffusion-blocking layer between the first semiconductor sublayer and one or both of the second and the third semiconductor sublayer.

The prior art does not appear to disclose (as recited in claims 26):
the first semiconductor sublayer provides a covering layer that defines a portion of a cavity inside the semiconductor structure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612.  The examiner can normally be reached on M-Th: 8:00AM - 6:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 09/16/2021